OPINION ON REHEARING. Hart, J. It is well settled that a lease for years must be for a definite term. It is earnestly insisted by counsel for the defendant that the lease in question does not come within the rule just stated; but that the duration of the term is too uncertain for the lease to be enforceable. The lease in question was executed on the 30th day of June, 1917. The court will take judicial notice of conditions as they then existed. The United States had entered the world’s war, and a draft law had been enacted. V. A. Beeson had entered the military service of the United States with the intention of remaining there until the war ended. It was recognized in the lease contract that Arthur LaVasque might also be drafted in the army of the United States. The lease contained a general covenant against subletting, and also contained a special provision that if LaVasque should be drafted in the army of the United States his obligations under the lease should terminate upon his securing a suitable lessee. Thus it will be seen that the parties themselves recognized that the war would come to an end in a few years, and that it was the intention of Beeson to lease out his newspaper plant during the period of the war. It was the intention of the parties that the lease contract should terminate when the war was ended. It is true the contract provides that the lease is to be terminated upon the discharge or release of Beeson from said military service. But, as above stated, the existing conditions are to be taken into consideration in determining the meaning of these words. From the recitals above stated, it is evident that the parties intended for the lease contract to terminate at the end of the war and not for such uncertain and indefinite period of time as Beeson might choose to remain in the army. This is shown by the fact that provision is made for releasing LaVasque in the event he should be drafted in the army. Then, too, the necessity of everyone within the draft age making provision for the continuance of his business during the period of his service in the army is apparent. The contract, when considered as a whole and when considered with reference to the unusual circumstances existing at the time of its execution, shows that the parties intended for the lease contract to continue until the war with Germany was ended. When so construed, we think that the terms of the lease was sufficiently certain and definite to prevent the lease from being declared invalid. In Ely v. Randall (Minn.), 70 N. W. 980, the court had under consideration a lease containing a clause as follows: “To hold for the term of five years, with the privilege of holding it longer. A consideration for holding possession of said described premises is that said lessee, A. J. Randall, does covenant to keep a postoffice and a store of merchandise; and if, at any time, the said lessee shall cease to keep a postoffice and a store, then this obligation on the part of the first party shall become null and void. As long as the said A. J. Randall shall keep his part of the contract and keep the premises in good repair, he shall enjoy peaceful possession.” It was there contended that the lease was void for uncertainty. The court held that, when both clauses were considered together, the meaning was apparent and the uncertainty ceased. It follows that the motion for rehearing will' be denied.